DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: in order to correct a typographical error, amend claim 1 as follows.

1.  A printing system, comprising: 
a printing device that includes: 
a thermal head, 
a ribbon drive source that is configured to transport an ink ribbon through a space between the thermal head and a platen roller; and 
a head drive source that is configured to move the thermal head in a direction approaching or separating from the platen roller, 

a controller; and an interface, 
wherein the head drive source is configured to move the thermal head between a first position at which the ink ribbon is urged toward the platen roller and a second position which is farther away from the platen roller than the first position and at which urging of the ink ribbon against the platen roller is released, 
when receiving a print command, the controller is configured to execute head movement control for moving the thermal head from the second position to the first position with the head drive source and ribbon acceleration control for accelerating a transport speed of the ink ribbon to a target speed with the ribbon drive source, 
after completion of the head movement control and the ribbon acceleration control, the controller is configured to control the thermal head located at the first position to perform printing on the print medium, which is being transported and is disposed between the ink ribbon and the platen roller, using the ink ribbon transported at the target speed with the ribbon drive source, and 
at least before receiving the print command, the controller is configured to determine a printable distance over which the print medium is transported from the reception of the print command until the completion of the head movement control and the ribbon acceleration control and output the determined printable distance through the interface.


Election/Restrictions
Claims 1-3 and 8 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 12/14/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/14/20 is withdrawn.  Claims 5 and 10, directed to Invention II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “at least before receiving the print command, the controller is configured to determine a printable distance over until the completion of the head movement control and the ribbon acceleration control and output the determined printable distance through the interface”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.  Note that JP 2001-225537 A, which was cited in the EPO and Chinese office actions, is directed to addressing tension in the ink ribbon and fails to address the allowable portion of claim 1.
Regarding claims 2-10, for the same reason as discussed above for parent independent claim 1, dependent claims 2-10 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Matsuda (US 2018/0056687 A1) is considered pertinent to applicant's disclosure and is cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 12, 2021